Title: Thomas Jefferson to Patrick Gibson, 12 December 1815
From: Jefferson, Thomas
To: Gibson, Patrick


          
            Dear Sir
             Poplar Forest Dec. 12. 15
          
          I shall leave this place tomorrow on my return to Monticello from which I have been absent ever since the date of mine of Oct. 28. so that if you have favored me with any line since that time it will be unrecieved until I get back. some necessary plantation demands have oblige me to draw on you this day in favr of A. Robertson for 112.65 which I do with reluctance but of necessity. within a week from this time a boat load of flour will be sent off from hence, and instantly on my return to Albemarle what I have there will go off, as it was ready for delivery when I came away, but the river too low. the weather has been so favble here for handling tobo that mr Yancey who now superintends my affairs here thinks our crop will be ready to send off soon after Christmas. it is not a half one. I have great hopes that under the his direction, I shall hereafter have a very a different turn-out here hereafter. from what I have had the last 3 or 4 y.  the tobo I would wish sold on it’s arrival, as I know of no reason to count on a continued rise of price. the flour I would rather keep back except so far as my calls on you may render immediate sales necessary. accept assurances of my great esteem & respect
          Th: Jefferson
        